The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 and 18-20, drawn to an apparatus, classified in H01J37/32009.
II. Claim 17, drawn to a method, classified in H05H1/2406.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a method for in-situ cleaning.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David C. Bourgeau on 11/03/2022 a provisional election was made without traverse to prosecute the invention of Group I (apparatus), drawn to claims 1-16 and 18-20. Affirmation of this election must be made by applicant in replying to this Office action. Claim 17 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 5-8, 11-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019) and Rego et al (US 2008/0308535).
Regarding claim 1:
	Nakao teaches an apparatus for plasma processing (device of fig 1) of a continuous fiber (belt-shaped irradiated object, F), the apparatus (device of fig 1) comprising: a first plasma source (electron beam generating section, R) [fig 1-2 & col 6, lines 43-57 and col 7, lines 15-22], wherein the first plasma source (electron beam generating section, R) comprises: a plasma discharge chamber (wall defining R) [fig 1-2 & col 7, lines 15-22]; an afterglow chamber (irradiation chamber, E) including an afterglow zone (space within E), wherein the afterglow chamber (irradiation chamber, E) comprises a substrate inlet (feed-in opening, E1) and a substrate outlet (feed-out opening, E2) [fig 1-2 & col 6, lines 43-57]; and a transport system (rolls, Ra/Rr) configured for continuous transport of the continuous fiber (belt-shaped irradiated object, F) from the substrate inlet (feed-in opening, E1) to the substrate outlet (feed-out opening, E2) through the afterglow chamber (irradiation chamber, E) [fig 1-2 & col 6, lines 43-57]; and wherein the substrate inlet (E1) comprises an inlet aperture (opening of E1) having a cross-sectional size (Ws) substantially smaller than a cross-sectional size of the afterglow chamber (We) at the outlet of the plasma discharge chamber of the first plasma source (conduits, P) [fig 1-2 & col 7, lines 3-22]. 
	Nakao does not specifically disclose a first plasma source and a second plasma source, the afterglow chamber is in fluid communication with the outlets of the plasma discharge chambers of the first and second plasma sources; and the continuous fiber is kept remote from the plasma discharge chambers; wherein the outlets of the plasma discharge chambers of the first plasma source and the second plasma source are interposed between the substrate inlet and the substrate outlet and are arranged opposite one another, with the afterglow chamber interposed between the outlets of the plasma discharge chambers of the first and second plasma sources.
	Mosso teaches a first plasma source (source, 404a) and a second plasma source (source, 404b), the afterglow chamber (station, 401) is in fluid communication with the outlets of the plasma discharge chambers of the first and second plasma sources (outlets from space defined within 404a and 404b, respectively) [fig 4 & 0075]; and the continuous fiber (web, 402) is kept remote from the plasma discharge chambers (space defined within 404a and 404b) [fig 4 & 0075]; wherein the outlets of the plasma discharge chambers of the first plasma source and the second plasma source (outlets from space defined within 404a and 404b, respectively) are interposed between the substrate inlet and the substrate outlet (see fig 4 – between in the y-direction) and are arranged opposite one another (see fig 4), with the afterglow chamber interposed between the outlets of the plasma discharge chambers of the first and second plasma sources (see fig 4) [fig 4 & 0075].
Nakao and Mosso are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first plasma source of Nakao to include an identical source arranged opposite therefrom (second plasma source), as in Mosso, to increase throughput by processing both sides of the continuous fiber simultaneously [Mosso – 0031].
Nakao modified by Mosso does not specifically teach the plasma sources are plasma torches, wherein each of the first plasma torch and the second plasma torch comprises: a first electrode and a second electrode, wherein the first electrode and the second electrode are spaced apart and are concentric on an axis, the first electrode being disposed within the second electrode, and a plasma discharge chamber between the respective first and second electrodes, wherein the plasma discharge chamber comprises an inlet and an outlet for passing a plasma forming gas between the first and second electrodes, wherein the first electrode comprises an internal lumen extending to the outlet of the plasma discharge chamber.
Rego teaches a plasma torch (plasma jet) comprises: a first electrode (central electrode, 2) and a second electrode (cylindrical electrode, 1), wherein the first electrode (2) and the second electrode (1) are spaced apart (see fig 2) and are concentric on an axis (coaxial), the first electrode (2) being disposed within (see fig 2) the second electrode (1), and a plasma discharge chamber (space delimited by 2 and 3) between the respective first (2) and second (1) electrodes, wherein the plasma discharge chamber (space delimited by 2 and 3) comprises an inlet (supply opening, 6) and an outlet (outlet of device) for passing a plasma forming gas (plasma gas) between the first (2) and second (1) electrodes, wherein the first electrode (2) comprises an internal lumen (space within 2) extending to the outlet of the plasma discharge chamber (outlet of device) [fig 2 & 0032].
Modified Nakao and Rego are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the first plasma source and the second plasma source of modified Nakao with the plasma torch structure of Rego to provide a structure which results in less reactive species being lost to the afterglow, therefore, allowing for a lower consumption of gas and/or power [Rego – 0096].
Although taught by the cited prior art, the claim limitations “configured to allow a stream of precursors to be supplied through the internal lumen and injected directly in an afterglow zone” and “while being processed by plasma activated species flowing from the outlets of the plasma discharge chambers into the afterglow chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2:
	Modified Nakao teaches the first and second plasma torches (plasma jets of Rego) are axially aligned (see fig 4 of Mosso) [Mosso – fig 4 & 0075]. 
Regarding claim 5:
	Nakao teaches the substrate inlet (E1) is tubular (see fig 2) comprising a first lumen (oxygen cutoff section S) [fig 1-2 & col 7-8, lines 48-3], the transport system (rolls, Ra/Rr) being operable for transporting the continuous fiber (belt-shaped irradiated object, F) through the first lumen (oxygen cutoff section S) [fig 1-2 & col 6, lines 43-57], and wherein the inlet aperture (E1) corresponds to the first lumen (oxygen cutoff section S) [fig 1-2 & col 7-8, lines 48-3]. 
Regarding claim 6:
	Nakao teaches the first lumen (oxygen cutoff section S) has a length in a transport direction (traveling direction, V) of the continuous fiber (belt-shaped irradiated object, F) equal to or larger than twice a cross sectional size (see fig 2) of the first lumen (Ws) [fig 1-2 & col 6-7, lines 58-14]. 
Although patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977) [MPEP 2125(II)]. In the drawings, the length is depicted to be at least twice the cross sectional size.
Regarding claim 7:
	Nakao teaches the afterglow chamber (irradiation chamber, E) is tubular (see fig 2) comprising a second lumen (interior of E), wherein the second lumen (interior of E) fluidly communicates with the first lumen (oxygen cutoff section S) [fig 1-2 & col 6-7, lines 43-2], wherein the transport system (rolls, Ra/Rr) is operable for transporting the continuous fiber (belt-shaped irradiated object, F) through the second lumen (interior of E) [fig 1-2 & col 6, lines 43-57], and wherein a cross sectional size of the second lumen is at least twice a cross-sectional size of the first lumen (We>Ws) [fig 1-2 & col 7, lines 3-14]. 
Although patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977) [MPEP 2125(II)]. In the drawings, We is clearly depicted to be at least twice the size of Ws.
Regarding claim 8:
	Nakao teaches the second lumen (interior of E) comprises a longitudinal axis (see fig 1-2) extending between the substrate inlet (feed-in opening, E1) and the substrate outlet (feed-out opening, E2) [fig 1-2 & col 6, lines 43-57]. 
Regarding claim 11:
	Nakao teaches a device (S5) operable to inject an inert gas (inert gas) on a surface of the continuous fiber at the substrate inlet (feed-in opening, E1) [fig 1-2 & col 7, lines 3-14].
Regarding claim 12:
	Nakao teaches a plasma discharge chamber (wall defining R) [fig 1-2 & col 7, lines 15-22].
	Nakao does not specifically disclose each of the plasma discharge chambers defines an axis of flow of the plasma forming gas, the axis of flow being perpendicular to a transport direction of the continuous fiber in the afterglow chamber. 
	Mosso teaches each of the discharge chambers (space defined within 404a and 404b) defines an axis of flow of the gas (X-axis), the axis of flow (X-axis) being perpendicular to a transport direction (Y-axis) of the continuous fiber (web, 402) in the afterglow chamber (401) [fig 4 & 0075]. 
Nakao and Mosso are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first plasma discharge chamber of Nakao to include an identical source arranged opposite therefrom (second plasma discharge chamber), as in Mosso, to increase throughput by processing both sides of the continuous fiber simultaneously [Mosso – 0031].
Regarding claim 13:
Modified Nakao teaches the first electrode of the first plasma torch is aligned with the first electrode of the second plasma torch, and the second electrode of the first plasma torch is aligned with the second electrode of the second plasma torch (it is noted that Nakao was modified to include an identical plasma discharge chamber, wall defining R, opposite therefrom in order to increase throughput [Nakao - fig 1-2 & col 7, lines 15-22 and Mosso – fig 4 & 0031, 0075] and further modified such that the first and second plasma sources being the plasma torches of Rego in order to provide a structure which results in less reactive species being lost to the afterglow, therefore, allowing for a lower consumption of gas and/or power [Rego – fig 2 & 0032, 0096]).
Regarding claim 14:
	Modified Nakao teaches the first and second electrodes are cylindrical (cylindrical electrodes, 2/1) [Rego – fig 2 & 0032]. 
Regarding claim 16:
	Modified Nakao teaches a control unit (RF power supply) coupled to the first electrode (2 may be connected to a voltage source) of each of the first plasma torch and the second plasma torch (plasma jet) [Mosso – fig 4 & Rego – fig 2 & 0032], wherein the control unit (RF power supply) is operable to sustain an atmospheric pressure plasma discharge (atmospheric pressure plasma) in the plasma discharge chambers (space delimited by 2 and 3) of the first and second plasma torches (plasma jet) [Mosso – fig 4 & Rego – fig 2 & 0036].
Regarding claim 18:
	Nakao teaches an apparatus for plasma processing (device of fig 1) of a continuous fiber (belt-shaped irradiated object, F), the apparatus (device of fig 1) comprising: a first plasma source (electron beam generating section, R) [fig 1-2 & col 6, lines 43-57 and col 7, lines 15-22], wherein the first plasma source (electron beam generating section, R) comprises: a plasma discharge chamber (wall defining R) [fig 1-2 & col 7, lines 15-22]; an afterglow chamber (irradiation chamber, E) including an afterglow zone (space within E), wherein the afterglow chamber (irradiation chamber, E) comprises a substrate inlet (feed-in opening, E1) and a substrate outlet (feed-out opening, E2) [fig 1-2 & col 6, lines 43-57]; and a transport system (rolls, Ra/Rr) configured for continuous transport of the continuous fiber (belt-shaped irradiated object, F) from the substrate inlet (feed-in opening, E1) to the substrate outlet (feed-out opening, E2) along a transport direction (traveling direction, V) through the afterglow chamber (irradiation chamber, E) [fig 1-2 & col 6, lines 43-57]; wherein the substrate inlet (E1) of the afterglow chamber (E) comprises an inlet aperture (opening of E1) formed in an upstream wall of the afterglow chamber (wall of E housing E1) [fig 1-2 & col 6, lines 43-57]; wherein the inlet aperture (opening of E1) has a cross-sectional size (Ws) substantially smaller than a cross-sectional size of the afterglow chamber (We) at the outlet of the plasma discharge chamber of the first plasma source (conduits, P) [fig 1-2 & col 7, lines 3-22]; and wherein the afterglow chamber (E) extends from the upstream wall (wall of E housing E1) only in a downstream direction (see fig 2) with respect to the transport direction of the continuous fiber (traveling direction, V) [fig 1-2 & col 7, lines 3-22].
	Nakao does not specifically disclose a first plasma source and a second plasma source, the afterglow chamber is in fluid communication with the outlets of the plasma discharge chambers of the first and second plasma sources; and the continuous fiber is kept remote from the plasma discharge chambers; wherein the outlets of the plasma discharge chambers of the first plasma source and the second plasma source are arranged opposite one another with the afterglow chamber interposed between the outlets such that the upstream wall of the afterglow chamber is aligned with portions of respective walls of the outlets of each of the plasma discharge chambers; wherein the outlets of the plasma discharge chambers of the first and second plasma sources are interposed between the substrate inlet and the substrate outlet.
	Mosso teaches a first plasma source (source, 404a) and a second plasma source (source, 404b), the afterglow chamber (station, 401) is in fluid communication with the outlets of the plasma discharge chambers of the first and second plasma sources (outlets from space defined within 404a and 404b, respectively) [fig 4 & 0075]; and the continuous fiber (web, 402) is kept remote from the plasma discharge chambers (space defined within 404a and 404b) [fig 4 & 0075]; wherein the outlets of the plasma discharge chambers of the first plasma source and the second plasma source (outlets from space defined within 404a and 404b, respectively) are arranged opposite one another with the afterglow chamber interposed between the outlets (see fig 4) such that the upstream wall of the afterglow chamber is aligned with (see fig 4 – i.e. extend in same direction) portions of respective walls of the outlets of each of the plasma discharge chambers (outlets from space defined within 404a and 404b) [fig 4 & 0075]; wherein the outlets of the plasma discharge chambers of the first and second plasma sources (outlets from space defined within 404a and 404b, respectively) are interposed between the substrate inlet and the substrate outlet (see fig 4 – between in the y-direction) [fig 4 & 0075].
Nakao and Mosso are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first plasma source of Nakao to include an identical source arranged opposite therefrom (second plasma source), as in Mosso, to increase throughput by processing both sides of the continuous fiber simultaneously [Mosso – 0031].
Nakao modified by Mosso does not specifically teach the plasma sources are plasma torches, wherein each of the first plasma torch and the second plasma torch comprises: a first electrode and a second electrode, wherein the first electrode and the second electrode are spaced apart and are concentric on an axis, the first electrode being disposed within the second electrode, and a plasma discharge chamber between the respective first and second electrodes, wherein the plasma discharge chamber comprises an inlet and an outlet for passing a plasma forming gas between the first and second electrodes, wherein the first electrode comprises an internal lumen extending to the outlet of the plasma discharge chamber.
Rego teaches a plasma torch (plasma jet) comprises: a first electrode (central electrode, 2) and a second electrode (cylindrical electrode, 1), wherein the first electrode (2) and the second electrode (1) are spaced apart (see fig 2) and are concentric on an axis (coaxial), the first electrode (2) being disposed within (see fig 2) the second electrode (1), and a plasma discharge chamber (space delimited by 2 and 3) between the respective first (2) and second (1) electrodes, wherein the plasma discharge chamber (space delimited by 2 and 3) comprises an inlet (supply opening, 6) and an outlet (outlet of device) for passing a plasma forming gas (plasma gas) between the first (2) and second (1) electrodes, wherein the first electrode (2) comprises an internal lumen (space within 2) extending to the outlet of the plasma discharge chamber (outlet of device) [fig 2 & 0032].
Modified Nakao and Rego are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the first plasma source and the second plasma source of modified Nakao with the plasma torch structure of Rego to provide a structure which results in less reactive species being lost to the afterglow, therefore, allowing for a lower consumption of gas and/or power [Rego – 0096].
Although taught by the cited prior art, the claim limitations “configured to allow a stream of precursors to be supplied through the internal lumen and injected directly in an afterglow zone” and “while being processed by plasma activated species flowing from the outlets of the plasma discharge chambers into the afterglow chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
11.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019) and Rego et al (US 2008/0308535) as applied to claims 1-2, 5-8, 11-14, 16, and 18 above, and further in view of Neuman et al (US 5,863,337).
The limitations of claims 1-2, 5-8, 11-14, 16, and 18 have been set forth above.
Regarding claim 3:
	Modified Nakao teaches the inlet aperture (opening of E1) is formed in an upstream wall of the afterglow chamber (wall of E housing E1) [Nakao - fig 1-2 & col 6, lines 43-57], and wherein the upstream wall (wall of E housing E1) comprises part of a shielding member (oxygen cutoff section, S) configured to reduce air entrainment into the afterglow chamber by the continuous fiber (air is stripped off belt-shaped irradiated object) [Nakao - fig 1-2 & col 8, lines 4-14].
	Modified Nakao does not specifically disclose the upstream wall of the afterglow chamber partially defines the outlets of each of the plasma discharge chambers.
	Neuman teaches the upstream wall of a chamber (vertical portion of bridging structure to the left of inlet means) partially defines an outlet (inlet means) [fig 9 & col 8, lines 39-49].
	Modified Nakao and Neuman are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outlets of each of the plasma discharge chambers of modified Nakao to be defined by the upstream wall of the chamber, as in Neuman, to tailor the compositional profile of the coating as desired [Neuman – col 8, lines 39-49].
Although taught by the cited prior art and addressed above, the claim limitations “configured to reduce air entrainment into the afterglow chamber by the continuous fiber” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 4:
Modified Nakao teaches the inlet aperture (opening of E1) comprises a tunnel (S1 to S2) through the shielding member (oxygen cutoff section, S), and wherein a length of the tunnel (S1 to S2) is a least ten times as large (see fig 1-2) as a cross-sectional width (Ws) of the tunnel (S1 to S2) [Nakao - fig 1-2 & col 7, lines 3-14].
Although patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977) [MPEP 2125(II)]. In the drawings, Ws is clearly depicted to be less than half the size of We.
12.	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019) and Rego et al (US 2008/0308535) as applied to claims 1-2, 5-8, 11-14, 16, and 18 above, and further in view of Pinarbasi et al (US 2009/0183675).
The limitations of claims 1-2, 5-8, 11-14, 16, and 18 have been set forth above.
Regarding claims 9-10:
	Modified Nakao teaches the first lumen (oxygen cutoff section S) has a cross section (gap, Ws) having a diameter substantially smaller (Ws<We) than a diameter of the afterglow chamber (gap, We) [Nakao – fig 1-2 & col 7-8, lines 48-3].
	Modified Nakao does not specifically disclose the afterglow chamber is cylindrical; and wherein the first lumen has a circular cross section.
	Pinarbasi teaches an afterglow chamber (chamber, 500A) is cylindrical (circular cross section) [fig 5A & 0064]; and wherein a first lumen (entrance portion of 500A) has a circular cross section (circular cross section) [fig 5A & 0064].
Modified Nakao and Pinarbasi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the afterglow chamber/first lumen of modified Nakao to have a cylindrical/circular cross section, as in Pinarbasi, because such is one of a variety of different cross-sectional shapes well-known to function effectively in the art [Pinarbasi – 0064]. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
13.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019) and Rego et al (US 2008/0308535) as applied to claims 1-2, 5-8, 11-14, 16, and 18 above, and further in view of Yamazaki et al (US 2009/0133714).
The limitations of claims 1-2, 5-8, 11-14, 16, and 18 have been set forth above.
Regarding claim 15:
	Modified Nakao does not specifically disclose the afterglow chamber comprises a transparent wall. 
	Yamazaki teaches an afterglow chamber (space below 17) comprises a transparent wall (flanged plate 17 may be made of borosilicate glass) [fig 1 & 0056]. 
	Modified Nakao and Yamazaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a wall of the afterglow chamber of modified Nakao to comprise the transparent material of Yamazaki since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
14.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019), Rego et al (US 2008/0308535), and Neuman et al (US 5,863,337).
Regarding claim 19:
	Nakao teaches an apparatus for plasma processing (device of fig 1) of a continuous fiber (belt-shaped irradiated object, F), the apparatus (device of fig 1) comprising: a first plasma source (electron beam generating section, R) [fig 1-2 & col 6, lines 43-57 and col 7, lines 15-22], wherein the first plasma source (electron beam generating section, R) comprises: a plasma discharge chamber (wall defining R) [fig 1-2 & col 7, lines 15-22]; an afterglow chamber (irradiation chamber, E) including an afterglow zone (space within E), wherein the afterglow chamber (irradiation chamber, E) comprises a substrate inlet (feed-in opening, E1) and a substrate outlet (feed-out opening, E2) [fig 1-2 & col 6, lines 43-57]; and a transport system (rolls, Ra/Rr) configured for continuous transport of the continuous fiber (belt-shaped irradiated object, F) from the substrate inlet (feed-in opening, E1) to the substrate outlet (feed-out opening, E2) along a transport direction (traveling direction, V) through the afterglow chamber (irradiation chamber, E) [fig 1-2 & col 6, lines 43-57]; wherein the substrate inlet (E1) of the afterglow chamber (E) comprises an inlet aperture (opening of E1) formed in an upstream wall of the afterglow chamber (wall of E housing E1) [fig 1-2 & col 6, lines 43-57]; wherein the inlet aperture (opening of E1) has a cross-sectional size (Ws) substantially smaller than a cross-sectional size of the afterglow chamber (We) at the outlet of the plasma discharge chamber of the first plasma source (conduits, P) [fig 1-2 & col 7, lines 3-22]; and wherein the afterglow chamber (E) extends from the upstream wall (wall of E housing E1) only in a downstream direction (see fig 2) with respect to the transport direction of the continuous fiber (traveling direction, V) [fig 1-2 & col 7, lines 3-22].
	Nakao does not specifically disclose a first plasma source and a second plasma source, the afterglow chamber is in fluid communication with the outlets of the plasma discharge chambers of the first and second plasma sources; and the continuous fiber is kept remote from the plasma discharge chambers; and the outlets of the plasma discharge chambers of the first plasma source and the second plasma source are arranged opposite one another with the afterglow chamber interposed between the outlets; wherein the outlets of the plasma discharge chambers of the first and second plasma sources are interposed between the substrate inlet and the substrate outlet.
	Mosso teaches a first plasma source (source, 404a) and a second plasma source (source, 404b), the afterglow chamber (station, 401) is in fluid communication with the outlets of the plasma discharge chambers of the first and second plasma sources (outlets from space defined within 404a and 404b, respectively) [fig 4 & 0075]; and the continuous fiber (web, 402) is kept remote from the plasma discharge chambers (space defined within 404a and 404b) [fig 4 & 0075]; and the outlets of the plasma discharge chambers of the first plasma source and the second plasma source (outlets from space defined within 404a and 404b, respectively) are arranged opposite one another with the afterglow chamber interposed between the outlets (see fig 4) [fig 4 & 0075]; wherein the outlets of the plasma discharge chambers of the first and second plasma sources (outlets from space defined within 404a and 404b, respectively) are interposed between the substrate inlet and the substrate outlet (see fig 4 – between in the y-direction) [fig 4 & 0075].
Nakao and Mosso are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first plasma source of Nakao to include an identical source arranged opposite therefrom (second plasma source), as in Mosso, to increase throughput by processing both sides of the continuous fiber simultaneously [Mosso – 0031].
Nakao modified by Mosso does not specifically teach the plasma sources are plasma torches, wherein each of the first plasma torch and the second plasma torch comprises: a first electrode and a second electrode, wherein the first electrode and the second electrode are spaced apart and are concentric on an axis, the first electrode being disposed within the second electrode, and a plasma discharge chamber between the respective first and second electrodes, wherein the plasma discharge chamber comprises an inlet and an outlet for passing a plasma forming gas between the first and second electrodes, wherein the first electrode comprises an internal lumen extending to the outlet of the plasma discharge chamber.
Rego teaches a plasma torch (plasma jet) comprises: a first electrode (central electrode, 2) and a second electrode (cylindrical electrode, 1), wherein the first electrode (2) and the second electrode (1) are spaced apart (see fig 2) and are concentric on an axis (coaxial), the first electrode (2) being disposed within (see fig 2) the second electrode (1), and a plasma discharge chamber (space delimited by 2 and 3) between the respective first (2) and second (1) electrodes, wherein the plasma discharge chamber (space delimited by 2 and 3) comprises an inlet (supply opening, 6) and an outlet (outlet of device) for passing a plasma forming gas (plasma gas) between the first (2) and second (1) electrodes, wherein the first electrode (2) comprises an internal lumen (space within 2) extending to the outlet of the plasma discharge chamber (outlet of device) [fig 2 & 0032].
Modified Nakao and Rego are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the first plasma source and the second plasma source of modified Nakao with the plasma torch structure of Rego to provide a structure which results in less reactive species being lost to the afterglow, therefore, allowing for a lower consumption of gas and/or power [Rego – 0096].
Nakao modified by Mosso and Rego does not specifically teach the outlets are arranged at an upstream end of the afterglow chamber.
Neuman teaches an outlet (inlet means) arranged at an upstream end of a chamber (vertical portion of bridging structure to the left of inlet means) [fig 9 & col 8, lines 39-49].
	Modified Nakao and Neuman are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outlets of each of the plasma discharge chambers of modified Nakao to be arranged at an upstream end of the afterglow chamber, as in Neuman, to tailor the compositional profile of the coating as desired [Neuman – col 8, lines 39-49].
Although taught by the cited prior art, the claim limitations “configured to allow a stream of precursors to be supplied through the internal lumen and injected directly in an afterglow zone” and “while being processed by plasma activated species flowing from the outlets of the plasma discharge chambers into the afterglow chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 20:
	Modified Nakao teaches the inlet aperture (opening of E1) lies within a plane (vertical plane) and at least a portion of each of the outlets of the plasma discharge chambers (it is noted that Nakao was modified to include an identical plasma discharge chamber, wall defining R, opposite therefrom in order to increase throughput [Nakao - fig 1-2 & col 7, lines 15-22 and Mosso – fig 4 & 0031, 0075] and further modified such that the first and second plasma sources being the plasma torches of Rego in order to provide a structure which results in less reactive species being lost to the afterglow, therefore, allowing for a lower consumption of gas and/or power [Rego – fig 2 & 0032, 0096]) intersects or is tangential to the plane (inlet means intersects vertical portion of bridging structure to the left of inlet means) [Neuman - fig 9 & col 8, lines 39-49].

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718